DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 2-8, with respect to the rejection of claims 1-4, 8 and 11 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. Applicant argues that Heise (US Patent Application Publication 2015/0034059) does not disclose a control unit having the function of “the drive of the sub IC is stopped when the state of the secondary coil detected by the detection circuit is a no-current supply state” as recited in claim 1. Applicant notes that control circuit 20 of Heise  triggers a pulse width modulated ON/OFF sequence that supplies current to the sub IC SW2 when the secondary current ISEC drops below a threshold value ISEC_TH according to paragraph 0049 of the reference. Specifically, Applicant argues that this function of control circuit 20 does not correspond to stopping the drive of the sub IC SW2. However, claim 1 recites “a control unit configured to…drive the sub IC to switch the sub primary coil mode from the de-energization mode to the energization mode…and stop the drive of the sub IC to switch the sub primary coil mode from the energization mode to the de-energization mode.” Applicant’s argument is not commensurate in scope with the language of claim 1, which merely requires that energy supply to the sub IC is stopped when no current is supplied to the secondary coil. In this case, no current is supplied to the secondary coil causing the secondary current ISEC to drop below a threshold value. It most nearly appears that Applicant regards the de-energization mode to be a period longer than the pulse width modulated OFF period disclosed by Heise, but this distinction is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly, with respect to claim 11 in response to Applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., insight on controlling several spark gaps) are also not recited in the rejected claim(s).  Heise teaches in paragraph 0035 that although one spark gap and one ignition coil device is shown, a plurality of such devices is associated with any one combustion chamber of an internal combustion engine not shown. 
	Applicant further argues, see pages 10-11, with respect to the rejection of claim 6 under 35 U.S.C. 103 that there are no reasons one skilled in the art would seek to modify Heise with the Zener diode of Inagaki (US Patent Application Publication 2002/0079900). Applicant is advised that a suggestion or motivation to modify a prior art structure can be found in a reference, or reasoned from common knowledge in the art, scientific principles, art recognized equivalents, or legal precedent.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, Inagaki teaches in paragraph 0049 that the Zener diode can be used to protect a detecting resistor. Applicant argues that use of the Zener diode would interfere with the continuous burn phase disclosed by Heise, and argues that the continuous burn phase is an essential principle of operation. However, Heise teaches in paragraphs 0019 and 0026 that the continuous burn phase is a preferred embodiment of the invention not essential to its operation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heise (US Patent Application Publication 2015/0034059).
Regarding claim 1, Heise discloses an ignition system, comprising: 
a main primary coil (LP1) configured to generate an energization magnetic flux through current supply, and to generate a de-energization magnetic flux in an opposite direction to a direction of the energization magnetic flux through interruption of the current supply [0048];
a main IC (SW1) configured to switch a main primary coil mode which is a mode of the main primary coil between an energization mode for supplying a current to the main primary coil and a de-energization mode for interrupting the supply of the current to the main primary coil [0048];
a sub primary coil (LP2) configured to generate an additional magnetic flux in the same direction as the direction of the de-energization magnetic flux through the current supply [0044], 
a sub IC (SW2) configured to switch a sub primary coil mode which is a mode of the sub primary coil between an energization mode for supply a current to the sub primary coil and a de-energization mode for interrupting the supply of the current to the sub primary coil [0046];
a secondary coil (Lsec) configured to magnetically couple to the main primary coil and the sub primary coil, to thereby generate energy [0016]; 
a control unit (20) configured to: drive the main IC to switch the main primary coil mode from the de-energization mode to the energization mode [0046]; stop the drive of the main IC to switch the main primary coil mode from the energization mode to the de-energization mode [0046]; drive the sub IC to switch the sub primary coil mode from the de-energization mode to the energization mode [0046]; and stop the drive of the sub IC to switch the sub primary coil mode from the energization mode to the de-energization mode [0046]; and
a detection circuit configured to detect a state of the secondary coil [0045], 
wherein the drive of the sub IC is stopped when the state of the secondary coil detected by the detection circuit is a no-current supply state [0049] [0053, as shown in Figure 3] [0058].  
	Regarding claim 2, Heise further discloses the system further comprising a sub IC drive determination circuit, wherein the detection circuit is configured to detect a secondary current flowing through the secondary coil as the state of the secondary coil [0049] [0053] [0058], and
	wherein the sub IC drive determination circuit is configured to stop the drive of the sub IC based on the secondary current detected by the detection circuit as the state of the secondary coil [0049] [0053] [0058]. 
	Regarding claim 3, Heise further discloses wherein the detection circuit is configured to generate a voltage in accordance with the flow of the secondary current through the secondary coil as the state of the secondary coil , and to supply the generated voltage to the sub IC as a sub IC power supply voltage for driving the sub IC [0038-0040]. 
	Regarding claim 4, Heise further discloses wherein the detection circuit is formed of a resistor [0045]. 
	Regarding claim 8, Heise further discloses wherein the main IC includes a transistor [0037],
wherein the detection circuit is configured to detect, as the state of the secondary coil, a main IC collector voltage which is a collector voltage of the transistor of the main IC [0059], and 
	wherein the sub IC drive determination circuit is configured to stop the drive of the sub IC based on the main IC collector voltage detected by the detection circuit as the state of the secondary coil [0059]. 
	Regarding claim 11, Heise further discloses wherein the main primary coil, the sub primary coil, the secondary coil, the main IC, and the sub IC form an ignition coil device (as shown in Figure 1), 
	wherein the number of ignition coil devices is two or more [0035], 
	wherein a superimposed sub IC drive signal is input to the sub IC of each of the plurality of ignition coil devices, the superimposed sub IC drive signal being formed by superimposing the sub IC drive signals each corresponding to each sub IC on one another [0053-0054], and
	wherein each sub IC is configured to be driven in response to only the sub IC drive signal that is included in the superimposed sub IC drive signal input to the each sub IC and that corresponds to the each sub IC [0053-0054]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heise (US Patent Application Publication 2015/0034059) in view of Yamada (US Patent Number 6,512,375).
Regarding claim 5, Heise discloses the system of claim 4 as discussed above including the resistor of the detection circuit. Heise does not disclose wherein a resistance value of the resistor is equal to or higher than 100 Ω and equal to or lower than 400 Ω. 
Yamada discloses a detection resistor of an ignition system having a resistance value of the resistor equal to or higher than 100 Ω and equal to or lower than 400 Ω (Col. 4, lines 16-30). 
Yamada teaches that this resistance value is chosen so that the detection value of the discharge current is not affected by noise (Col. 10, line 61-Col. 11, line 1). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resistance value of the resistor disclosed by Heise to the value disclosed by Yamada so that the detection value will not be affected by noise.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heise (US Patent Application Publication 2015/0034059) in view of Inagaki (US Patent Application Publication 2002/0079900).
Regarding claims 6-7, Heise discloses the system of claim 3 as discussed above but does not disclose wherein the detection circuit is formed of a Zener diode, wherein a Zener voltage of the Zener diode is equal to or higher than 5V and equal to or lower than 20V. 
Inagaki discloses a detection circuit formed of a Zener diode, wherein a Zener voltage of the Zener diode is equal to or higher than 5V and equal to or lower than 20V [0046-0047]. 
Inagaki teaches that the Zener diode protects the detecting resistor and prevents misfiring of the spark discharge [0049]. Inagaki teaches that a Zener voltage in the range of 5 to 8 V maintains a property of a spark discharge of the spark plug and a firing of the air-fuel mixture in the combustion chamber [0046-0047]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection circuit disclosed by Heise to use the structure comprising a Zener diode with a voltage in the range disclosed by Inagaki because the Zener diode can be used to protect the detecting resistor and prevent misfire and a Zener voltage in the claimed range maintains a property of the spark discharge and firing of the air-fuel mixture. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heise (US Patent Application Publication 2015/0034059) in view of Tanaka (US Patent Number 4,463,744).
	Regarding claims 9-10, Heise discloses the system of claim 1 as discussed above but does not disclose wherein the sub IC includes a capacitor configured to suppress a surge voltage entering the sub IC as a result of the flow of the secondary current through the secondary coil when the main primary coil mode is switched form the energization mode to the de-energization mode, wherein a capacitance of the capacitor is equal to or smaller than 0.72 µF. 
	Tanaka discloses a capacitor configured to suppress a surge voltage as a result of flow of a secondary current through a secondary coil, the capacitor having a capacitance equal to or smaller than 0.72 µF (Col. 8, lines 32-65). 
	Tanaka teaches that in the absence of the capacitor a surge voltage having a magnitude three to ten times as high as the secondary voltage can be induced in the ignition coil which can destroy components of the ignition system (Col. 2, lines 23-28). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the capacitor disclosed by Tanaka with the sub IC disclosed by Heise to prevent damage to components of the ignition system caused by a surge voltage. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747